Case 1:21-cv-07344-DLC Document 14 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ne ee ee x
AEGIS CAPITAL CORP,
2Zlov7/344 (DLC)
Plaintiff,
ORDER
-V¥O

GREENWICH LIFESCIENCES, INC.,

Defendant. :
ee i ee ee xX

DENISE COTE, District Judge:

On September 2, 2021, a temporary restraining order was
issued against the defendant Greenwich Lifesciences, Inc.
(“Greenwich”). On September 9, Snehal Patel, the CEO of
Greenwich, sent this Court’s Pro Se Office a letter, which that
Office docketed. On September 10, Patel sent an email with
attachments to the Chambers e-mail inbox.

Corporations must be represented by an attorney in federal

court. U.S. ex rel. Mergent Servs. v. Flaherty, 540 F.3d 83, 92

 

(24d Cir. 2008). Accordingly, it is hereby

 
Case 1:21-cv-07344-DLC Document 14 Filed 09/10/21 Page 2 of 2

ORDERED that no action will be taken on behalf of Greenwich
without the application being made by an attorney admitted to
practice before this Court who has filed a notice of appearance
on behalf of Greenwich. If no appearance by counsel is filed on
OR before the date on which Greenwich’s answer is due, an order
of default may be entered against Greenwich,

If IS FURTHER ORDERED that Snehal Patel cease submitting

communications to the Chambers e-mail inbox.

Dated: New York, New York
September 10, 2021

  

& ISk Gh

United States District Judge

 

 
